Citation Nr: 1515118	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-18 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating for cluster headaches.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 2004 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.


FINDING OF FACT

Throughout the pendency of the appeal, the probative, competent evidence shows headache symptomatology equivalent to characteristic prostrating attacks averaging less frequently than one in two months over the last several months.


CONCLUSION OF LAW

The criteria for a compensable disability rating for cluster headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  The Veteran is appealing an initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records and VA examination report have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran was provided with a VA examination in May 2011.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiner reviewed the medical evidence and lay statements and performed a physical examination.  Further, the examination report provided sufficient information to rate the service-connected disability on appeal.  38 C.F.R. 
§ 3.159(c)(4); Barr, 21 Vet. App. 303.  As such, the Board finds the examination to be sufficient and adequate for rating purposes.  

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's electronic file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  

The Veteran's cluster headaches are rated under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8199-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).   

38 C.F.R. § 4.124a, Diagnostic Code 8100 provides:

A zero percent disability rating is warranted for migraines with less frequent attacks.

A 10 percent disability rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months.

A 30 percent disability rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  

A 50 percent disability rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The Veteran's service-connected cluster headaches are currently rated at zero percent.  Therefore, in order to warrant a higher disability rating, the evidence must show characteristic prostrating attacks averaging one in two months over the last several months, or more frequent attacks.

The Veteran's service treatment records indicate that he was treated for episodes of cluster headaches in September 2007.  At that time, the Veteran reported experiencing similar episodes yearly or semi-yearly for the past several years.  Upon VA examination in May 2011, the Veteran asserted that his first episode of cluster headaches occurred in 2005, and that he had not experienced an episode since 2007.  He reported that when the headaches occurred, his pain level was a 10 on a scale of one to 10.  He stated that, when he experienced cluster headaches, he was able to return to work roughly two hours after taking pain medication.  During an episode, the headaches occurred on average four times per day for three days.  In an August 2011 written statement, the Veteran stated that while he had not experienced an episode of cluster headaches since 2007, there was on any given day a feeling of dull pressure in the area in which the headaches occur.

Based on the foregoing, the Board finds that a compensable disability rating for cluster headaches is not warranted.  38 U.S.C.A. § 5107(b).  The Board recognizes the Veteran's competent lay statements describing his symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Throughout the pendency of the appeal, the Veteran has consistently reported, and the evidence indicates, that he has not suffered an episode of cluster headaches since 2007, though he does sometimes have a feeling of dull pressure in his head.  The Board finds the evidence demonstrates characteristic prostrating attacks occurring less frequently than one in two months over the last several months and, as such, a compensable disability rating is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8199-8100.

Extraschedular Consideration

The Board has also considered referral for extraschedular consideration.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned herein inadequate.  The Veteran's service-connected cluster headaches are evaluated as a neurological condition, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.124a.  Throughout the pendency of the appeal, the Veteran's cluster headaches were manifested by severe headaches occurring less frequently than once in two months over the last several months.  The Veteran's last episode of cluster headaches occurred roughly eight years ago.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds the Veteran's experiences are contemplated by the evaluation assigned.  An evaluation in excess of that assigned is provided for more frequent characteristic prostrating attacks, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds the criteria for the evaluation assigned more than reasonably describe the Veteran's disability level and symptomatology throughout the pendency of appeal, and therefore, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.124a; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Total Disability Rating Based on Individual Unemployability Due to Service-Connected Disability (TDIU) 

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran has not asserted that he is totally unemployable as the result of his service-connected cluster headaches.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.


ORDER

Entitlement to a compensable disability rating for cluster headaches is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


